Appeal from an order of the Supreme Court, Queens County, dated February 23, 1976, which, treating petitioner’s application, originally made to this court, as one to quash a certain subpoena, denied the application. Order affirmed, without costs or disbursements. Petitioner was directed to appear before the October 1975 Extraordinary Term Grand Jury for Queens County and to produce certain documents and records by an order of the Extraordinary Special Term dated January 23, 1976. That order was made upon an "ex parte, in camera” affidavit which set forth the jurisdictional and factual bases for the Special Prosecutor’s application. Petitioner then moved in this court, pursuant to subdivision 2 of section 149 of the Judiciary Law and CPLR 5704 (subd [a]), to vacate or modify the said order; by order dated February 13, 1976, this court referred the application to Mr. Justice Sandler, presiding at the Extraordinary Special Term, "for treatment as a motion to quash and for a full determination”. It appears from the record made at the hearing that petitioner’s counsel has now been informed, in a general manner, of the jurisdictional basis of the Special Prosecutor’s application and of some of its factual basis. The information disclosed demonstrates that the Special Prosecutor is acting within the scope of his authority and that the records sought to be produced are relevant to the inquiry. Petitioner is not entitled to disclosure of the detailed evidence or of the allegations being heard or investigated by the Grand Jury. The order under review should be affirmed. Martuscello, Acting P. J., Margett, Damiani, Christ and Titone, JJ., concur.